Citation Nr: 0800108	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to July 1970 and July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 2004 RO rating decision.  

The veteran was scheduled for a hearing at the Board in 
November 2007, but he stated in a September 2007 letter that 
he could not attend.  Since he did not ask for another 
hearing, his request is deemed to have been withdrawn.  See 
38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has been granted service connection for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; for bilateral hearing loss, rated as 10 percent 
disabling; and for tinnitus, rated as 10 percent disabling.  

3.  The service-connected disabilities are shown to preclude 
the veteran from performing substantially gainful employment 
consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
PTSD (rated as 30 percent disabling from November 22, 1999, 
100 percent from  March 14, 2000, 30 percent from May 1, 
2000, 100 percent from August 22, 2000, 30 percent from 
December 1, 2000, and 70 percent from August 21, 2003); 
tinnitus (rated as 10 percent disabling from November 22, 
1999); and bilateral hearing loss (rated noncompensable from 
November 22, 1999, and 10 percent disabling from April 28, 
2005).  

The combined compensation rating was 40 percent on November 
22, 1999; 100 percent on March 14, 2000; 40 percent on May 1, 
2000; 100 percent on August 22, 2000; 40 percent on December 
1, 2000; and 70 percent on August 21, 2003; and currently 80 
percent on April 28, 2005.  

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total compensation rating based 
on individual unemployability, and his combined service-
connected disabilities are rated at 80 percent.  38 C.F.R. § 
4.16(a).  

Since the veteran meets the threshold requirement for a total 
disability rating there must also be a determination that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

At the April 2005 VA PTSD examination, the veteran was noted 
to have not worked since 1985 and to have been receiving 
Social Security disability benefits.  The veteran stated 
that, if he tried to find work, he might not be able to keep 
it because he could not do meaningful employment due to his 
medical issues.  

The VA examiner assigned the veteran a Global Assessment of 
Functioning (GAF) of 45.   The GAF score was 45 based on his 
opinion that if the veteran had to get a job he could not 
keep it and could not perform properly.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that for a veteran to prevail on a total 
rating claim, the record must reflect some factor that takes 
the claimant's case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty finding employment is 
not enough, since a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment; the question is whether the claimant is capable 
of performing the physical and mental acts required for 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds that, given the veteran's history of extended 
unemployment and the findings of the April 2005 VA 
examination, the service-connected PTSD is currently shown to 
be manifested by a disability picture that more nearly 
approximates that reflected by serious deficiency in 
industrial adaptability.  

As such, the service-connected disabilities, which are rated 
at a combined level of 80 percent, are shown to be productive 
of an overall level social and industrial incapacity as to be 
found to preclude the veteran from performing all forms of 
substantially gainful employment, consistent with educational 
background and previous work history.   

The Board notes that an August 1988 Social Security 
Administration decision found the veteran eligible for 
disability benefits due to reflex sympathetic dystrophy and a 
schizoid personality disorder.  

Accordingly, the Board finds that grant of a TDIU rating is 
warranted.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


